Title: To James Madison from Tobias Lear, 9 September 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


9 September 1801, Cap Français. No. 10. Understands that Roume accepted Lear’s refusal to intercede in his problem with Toussaint over official documents. Roume has since sailed for New York under an assumed name after Lear obtained a false passport from government of Saint-Domingue to protect him from British cruisers. M. Nogérée, who delivers this dispatch, is a member of the central assembly that wrote the new constitution. He will visit Pichon on his way to France on public business and will be able to give a true account of developments. Toussaint is on a visit to the Spanish part of the island. Two British vessels cruising off the harbor for the past four or five weeks stop American ships but treat them civilly. Encloses copy of Toussaint’s letter to the municipality of Cap Français and a newspaper containing Toussaint’s address to the central assembly and their reply. Notes that laws are not yet published.
 

   RC and enclosure (DNA: RG 59, CD, Cap Haitien, vol. 3); FC (ibid.). RC 3 pp.; docketed by Wagner as received 20 Oct. Surviving enclosure is a copy of Toussaint to the administration of the municipality of Cap Français, 29 Aug. 1801 (2 pp.; in French). Enclosed newspaper not found, but see n. 1.


   The texts of Toussaint’s 18 Aug. address to the central assembly praising the organic laws and the assembly’s reply were printed in the National Intelligencer, 23 Oct. 1801.


   A full transcription of this document has been added to the digital edition.
